Citation Nr: 0930650	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  03-30 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for residuals of a jaw 
injury.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The Veteran served on active duty from November 1960 to 
October 1964.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision dated in April 2003 by the Honolulu, 
Hawaii, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Veteran appeared for a hearing before the undersigned, 
sitting at the RO, in July 2007.  The hearing was recorded.  
Unfortunately, however, most of the recording was inaudible.  
In April 2008, the Board contacted the Veteran, notified him 
of the problem with the recording, and asked him to indicate 
whether he wished to have another hearing.  He responded 
later that same month, indicating that he wanted to attend 
another hearing before a Veterans Law Judge sitting at the 
RO.  The Board remanded this case again in May 2008 to afford 
the veteran a Travel Board hearing before a Veterans Law 
Judge.  The Veteran was notified of such a hearing scheduled 
for July 7, 2009 via a notice letter dated June 18, 2009, but 
the Veteran failed to report.  The Veteran did not offer to 
show good cause for his failure to attend and did not request 
that another hearing be scheduled.  See 38 C.F.R. §§ 20.702, 
20.704 (2008).  As such, the Board will consider the request 
for a hearing to be withdrawn.  The case has now been 
returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  There is no competent medical nexus evidence of record 
indicating the Veteran's low back disability is causally or 
etiologically related to his service in the military.

2.  There is no competent medical nexus evidence of record 
indicating the Veteran has residuals of a jaw injury which 
are causally or etiologically related to his service in the 
military.

3.  There is no competent medical nexus evidence of record 
indicating the Veteran's hypertension is causally or 
etiologically related to his service in the military.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by active service, and may not be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 
3.306, 3.307, 3.309 (2008).

2.  Residuals of a jaw injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 
3.304, 3.306, 3.307, 3.309 (2008).

3.  Hypertension was not incurred in or aggravated by active 
service, and may not be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 3.306, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  



Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued VCAA notice letters, dated in July 2002 and March 
2004, from the agency of original jurisdiction (AOJ) to the 
appellant.  The letters explained the evidence necessary to 
substantiate the Veteran's claims of entitlement to service 
connection, as well as the legal criteria for entitlement to 
such benefits.  The letters also informed him of his and VA's 
respective duties for obtaining evidence. 

In addition, a March 2006 letter from VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was decided after 
the issuance of an initial, appropriate VCAA notice.  
Although the notice elements required by Dingess/Hartman were 
provided to the appellant after the initial adjudication, the 
case was readjudicated thereafter, and the appellant has not 
been prejudiced thereby.  As such, there was no defect with 
respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of VA 
post-service treatment and examination.  Additionally, the 
claims file contains the Veteran's own statements in support 
of his claims.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also reviewed 
the medical records for references to additional treatment 
reports not of record for the time period at issue but has 
found nothing to suggest that there is any outstanding 
evidence with respect to the Veteran's claims.  

The Board acknowledges that in McLendon v. Nicholson, 20 Vet. 
App. 79, 83-86 (2006),  the Court found that a VA medical 
examination was required to adjudicate a claim for service 
connection where there was a current disability, credible 
evidence of an in-service injury, the medical opinions of 
record noted that the current disability could have been 
caused by the in-service injury, and the Board did not find 
that the veteran's lay testimony regarding continuity of 
symptomatology was not credible.  However, the Board points 
out that this case is distinguishable from McLendon with 
regard to the Veteran's claims of entitlement to service 
connection for a low back disability and hypertension, such 
that VA medical opinions are not required.  In this instance, 
there is no credible evidence of record that establishes that 
the Veteran's low back disability and hypertension were due 
to an incident in service and the appellant has not 
identified or submitted any objective medical evidence in 
support of these claims.  As such, VA is not required to 
obtain a VA medical opinion in order to adjudicate the 
appellant's claims of entitlement to service connection for a 
low back disability and hypertension.  See Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992) (medical possibilities and 
unsupported medical opinions carry negligible probative 
weight).  See also 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 
3.159(c)(4) (VA only has an affirmative duty to obtain an 
examination of the claimant at VA health-care facilities if 
the evidence of record does not contain adequate evidence to 
decide a claim).  

Nonetheless, with regard to the Veteran's claim of 
entitlement to service connection for residuals of a jaw 
injury, an examination has been obtained.  38 C.F.R. 
§ 3.159(c) (4).  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
opinion and clinical examination obtained in this case is 
more than adequate, as it is predicated on a full reading of 
the medical records in the Veteran's claims file.  The 
examiner considered all of the pertinent evidence of record, 
to include service treatment records and post-service 
treatment records, and the statements of the appellant, and 
provided a complete rationale for the opinion stated, relying 
on and citing to the records reviewed.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).



Analysis

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the Veteran's claims 
of entitlement to service connection for a low back 
disability, residuals of a jaw injury, and hypertension, so 
these claims must be denied.  38 C.F.R. § 3.102.  

The service treatment records are negative for any complaints 
or findings relative to a low back disability or 
hypertension.  The Board acknowledges that the Veteran's 
service treatment records indicate that the Veteran was seen 
in August 1962 when he complained of sore and limited 
mandibular motion.  He reported that he had been struck in 
the jaw by a chair four days earlier.  The impression was 
rule out mandibular fracture.  He was referred for evaluation 
at the dental clinic.  Dental clinic records do not refer to 
treatment for residuals of a jaw injury.  The report of 
physical examination for separation from service, conducted 
in September 1964, revealed no abnormality was noted on 
clinical evaluation of the mouth.  As such, the Board finds 
that these complaints were not shown to have been other than 
acute and resolved with treatment.  Moreover, at the 
Veteran's September 1964 separation examination, the Veteran 
denied experiencing high blood pressure, tooth or gum 
problems, painful or deformed joints and bones, or needing 
back support; his contemporaneous examination report showed a 
normal clinical evaluation of the head, mouth, spine, heart, 
vascular system, and musculoskeletal system.  See 38 C.F.R. 
§ 3.303(a) (service connection requires that the facts 
"affirmatively [show] inception or aggravation . . . ."). 

Additionally, there is no objective evidence of continuance 
of symptomatology during the years following the Veteran's 
discharge from service.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology); see 
also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding 
that VA did not err in denying service connection when the 
Veteran failed to provide evidence which demonstrated 
continuity of symptomatology, and failed to account for the 
lengthy time period for which there is no clinical 
documentation of his low back condition).   In particular, 
post-service private treatment records from Kaiser Permanente 
indicate that the Veteran was not treated for low back 
complaints until February 2001, following an injury at work; 
the Veteran was treated again after incurring another work-
related injury in January 2002.  See 38 C.F.R. § 3.303(b) 
(subsequent, isolated manifestations of a chronic disorder 
are not service connected where they are clearly attributable 
to intercurrent causes).  Likewise, the Veteran's post-
service VA treatment demonstrate that the Veteran was 
initially seen for complaint of low back pain, for the past 
three days, in January 2000, when the diagnosis was muscle 
strain.  He reported that he was a home care worker and 
performed a lot of lifting.  VA treatment reports also reveal 
that the Veteran was diagnosed with hypertension in 2000.  
The Board notes that, in the absence of demonstration of 
continuity of symptomatology, or a competent nexus opinion, 
the initial demonstration of current disability years after 
service is too remote from service to be reasonably related 
to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  See also Shaw v. Principi, 3 Vet. App. 365 (1992) (a 
veteran's delay in asserting a claim can constitute negative 
evidence, which weighs against the claim).  

In addition, post-service medical records are entirely 
negative for treatment, or diagnosis of any chronic residual 
of a jaw injury.  In this regard, the Board points out that 
the Veteran's August 2004 VA examination was negative for 
evidence of a current jaw disability, including any residuals 
of his August 1962 injury.  According to the VA examiner, the 
Veteran's trauma to the jaw resulted in a fracture, but the 
Veteran was treated and healed without incident, such that it 
became asymptomatic.  The VA examiner noted that the Veteran 
currently had dentures, but that his dentures preceded the 
in-service incident and had no current consequences for the 
Veteran as a result of the in-service jaw injury.  Similarly, 
the VA examiner noted that the Veteran had not been treated 
for his jaw following his service.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) ("Congress specifically limits 
entitlement to service-connected disease or injury to cases 
where such incidents have resulted in a disability.").   As 
such, the Board affords great probative value to the opinion 
contained in the August 2004 VA dental examination report.  
See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in 
evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility and 
probative value of proffered evidence in the context of the 
record as a whole).  

More significantly, neither the Veteran's medical providers, 
nor the VA examiner related his complaints to his military 
service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000) ("A veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability . . .").  
The record does not contain objective evidence confirming the 
Veteran's assertions as to continuity of symptomatology since 
service, nor is there any medical evidence of record 
demonstrating that the Veteran has a low back disability, 
residuals of a jaw injury, or hypertension as a result of his 
service.  While the Board finds that the Veteran is competent 
to assert that he has current symptoms since service, little 
probative weight can be assigned to his statements, as the 
Board deems such statements to be less than credible.  In 
this regard, while the Board again acknowledges that the 
absence of any corroborating medical evidence supporting his 
assertions, including following service, in and of itself 
does not render his statements incredible, such absence is 
for consideration in determining credibility.   See Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting 
that the absence of contemporaneous medical documentation may 
go to the credibility and weight of veteran's lay testimony, 
but the lack of such evidence does not, in and of itself, 
render the lay testimony incredible).  See also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay 
evidence can be competent to establish a diagnosis when . . . 
a layperson is competent to identify the medical condition).   

Therefore, the only evidence portending that the Veteran's 
claimed low back disability, residuals of a jaw injury, or 
hypertension are in any way related to his service in the 
military comes from him personally.  As a layperson, the 
Veteran simply does not have the necessary medical training 
and/or expertise to determine the cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, 
too, Savage v. Gober 10 Vet. App. at 495-498, indicating 
that, even in situations of continuity of symptomatology 
after service, there still must be medical evidence relating 
the current conditions at issue to that symptomatology.  Id.  
As such, his allegations, alone, when deemed less than 
credible, as discussed above, have no probative value without 
medical evidence substantiating them.  So the preponderance 
of the evidence is against his claims, in turn, meaning the 
benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).


ORDER

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for residuals of a jaw 
injury is denied.

Entitlement to service connection for hypertension is denied.





______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


